DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species VIII-Figure 11 (claims 1-7) in the reply filed on December 13, 2019 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
With regards to the “electricity application unit”, the 112(f) claim interpretation has been withdrawn since claim 1 now recites “electricity supply source”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (U.S. 5,423,971) in view of Nguyen et al (U.S. 2005/0082007). 
Referring to Figure 1 and column 2, line 41-column 4, line 24, Arnold et al. discloses a plasma apparatus configured to form a film on or etch a portion of a work piece by a plasma chemical vapor deposition method, the work piece 17, 18 including an object 17 and a masking member 18, the object including a first portion (i.e. top surface) that is to be treated and a second portion (i.e. side and bottom surface) that is not to be treated, the masking member 18 covering the second portion that is not to be treated, the plasma apparatus comprising:  a vacuum chamber including a first casing 9 that has a first recess and a first flat part 60, 61 disposed around the first recess, and a second casing 19 that is disposed opposite to the first casing and that has a second 
Arnold et al. is silent of an insulating member that is disposed between the first flat part of the first casing and the second casing, and is configured to come in contact with the work piece in a state where the first portion that is to be treated of the work piece faces a space inside the first recess and the work piece is separated from the first flat part, a pallet, and the insulating member is disposed such that all contact points between the masking member of the work piece and the insulating member are disposed between the first flat part of the first casing and the second flat part of the second casing.
Referring to Figures 1-2, 8 and paragraphs [0033]-[0045], Nguyen et al. teach a plasma apparatus wherein it is a conventionally known work piece holder design to have an insulating member 116 to be configured to come in contact with the work piece 222, 120  (i.e. mask member) in order to protect the work piece from deterioration during plasma processing.  Additionally, work piece holder design includes wherein an object 222, a masking member 120, and an insulating member 116 are disposed on a pallet 106 (Figs.1-2, pars.[0037]-[0039]).  Moreover, with respect to the insulating member is disposed such that all contact points between the masking member of the work piece and the insulating member are disposed between the first flat part of the first casing and the second flat part of the second casing, as seen below in Figure 2, both the masking member 120 and the insulating member 116 having an opening for holding an object.  Furthermore, as seen below in Figure 1 of Arnold et al., the edge of the object is between the first flat part of the first casing 60, 61 and the second flat part of the second casing 19.  Thus, when the masking member of Arnold et al. is modified to have an opening for holding 

    PNG
    media_image1.png
    908
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    714
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Arnold et al. with an insulating member as taught by Nguyen et al. in order to protect the work piece from deterioration during plasma processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Arnold et al. with a pallet as taught by Nguyen et al. since it is a conventionally known member used in a work piece holder design. 
The resulting apparatus of Arnold et al. in view of Nguyen et al. would yield an insulating member that is disposed between the first flat part of the first casing and the second casing, and is configured to come in contact with the work piece in a state where a first portion to be treated of the work piece faces a space inside the first recess and the work piece is separated from the first flat part, and a pallet.  Additionally, the resulting apparatus of Arnold et al. in view of Nguyen et al. would yield the insulating member, the masking member, and the object are 
Furthermore, as seen in Figure 1 of Arnold et al, a distance between the first flat part 60, 61 and a contact point between the object 17 and the masking member 18 is shorter than a distance between the object and a bottom part of the first recess.  Thus, since the insulating member of Nguyen et al. or Choi would be in contact with the masking member of Arnold et al., the resulting apparatus of Arnold et al. in view of Nguyen et al. would yield a distance between the first flat part and a contact point between the work piece and the insulating member is shorter than a distance between the work piece and a bottom part of the first recess.  
With regards to “the contact points between the masking member of the work piece and the insulating member include a first contact point and a second contact point, the first contact point being located in an area facing the first flat part of the first casing, and the second point being located in an area facing the second flat part of the second casing”, as seen in Figure 2 below, the masking member contacts the insulating member in at least two contacts points.   Additionally, the raised surfaces 121 and 122 are considered the upper surface of the insulating member and surface 119 is considered the lower surface of the insulating member.  Hence, the first contact point is located at the top of the masking member and hence be located in an area facing and closer to the first flat part.  Furthermore, the second contact point is located at bottom of the masking member and hence is located in an area facing and closer to the second flat part.

    PNG
    media_image3.png
    997
    739
    media_image3.png
    Greyscale


With respect to claim 3, the plasma apparatus of Arnold et al. in view of Nguyen et al. further includes wherein the distance between the first flat part and the contact point between the workpiece and the insulating member is shorter than a distance of a sheath formed between the work piece and the first flat part (Fig. 1, Arnold et al.).
With respect to claim 4, as stated above, the plasma apparatus of Arnold et al. in view of Nguyen et al. teaches “a distance”; however, is silent on the specific dimension.  Thus, with regards to wherein the distance between the first flat part and the contact point between the workpiece and the insulating member is 2.0 mm or less, where the only difference between the prior art and the claims is a recitation of relative dimension of the claimed distance and a distance having the claimed relative dimension would not perform differently than the prior art distance, the claimed distance is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225  USPQ 232 (1984). 
With respect to claim 5, the plasma apparatus of Arnold et al. in view of in view of Nguyen et al. wherein the work piece includes an object to be treated, and further includes a masking member 18 covering a portion not to be treated of the object to be treated, and a junction between the first recess and the first flat part is located so as to be separated from an end of the portion to be treated toward the insulating member (Nguyen et al.-Fig. 8, Choi-Fig. 9B).

With respect to claim 7, the plasma apparatus of Arnold et al. in view of Nguyen et al. teaches an “angle between the inclined surface and contact surface of masking member”; however, is silent on a dimension.  Thus, with regards to an angle formed between the inclined surface and a contact surface of the masking member is 30° or less, the contact surface is configured to contact with the object to be treated, where the only difference between the prior art and the claims is a recitation of relative dimension of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225  USPQ 232 (1984). 
With respect to claim 9, the plasma apparatus of Arnold et al. in view of Nguyen et al. further includes wherein the masking member 18 is formed by a conductive member  (i.e. connected to potential, col. 4, lines 7-24-Arnold et al.).
With respect to claim 10, the plasma apparatus of Arnold et al. in view of Nguyen et al. teaches “a first distance and a second distance”; however, is silent on the specific dimension.  Thus, with regards to wherein a first distance along the first flat part is longer than a second distance along the second flat part, the first distance being a distance from a junction between the first recess and the first flat part to the first contact point between the masking member of the work piece and the insulating member, and the second distance being a distance from a junction 
5-
Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that all contact points between the masking member 120 and insulating member 116 are located along top surface 119 of the insulating member 119, which is an area facing upper wall 60, 61.  As seen in Figure 2 above, the masking member 120 contacts the insulating member 116 in at least two contacts points.   Additionally, the raised surfaces 121 and 122 are considered the upper surface of the insulating member and surface 119 is considered the lower surface of the insulating member.  Hence, the first contact point is located at the top of the masking member along the top surface 121, 122 of the insulating member 116 and hence be located in an area facing and closer to the first flat part.  Furthermore, the second contact point is located at bottom of the masking member along the lower surface 119 of the insulating member 116 and hence is located in an area facing and closer to the second flat part.  In other words, the top surface of masking member 120 would face the first flat part and the back surface of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smesny et al.’354 teach a vacuum chamber having a first casing and a second casing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Michelle CROWELL/Examiner, Art Unit 1716                

                                                                                                                                                                                                       


/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716